 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BAYVIEW TOWNHOMES                             CASE NO. C18-1299JLR
            HOMEOWNERS ASSOCIATION,
11                                                        ORDER DENYING STIPULATED
                                 Plaintiff,               MOTION
12                 v.

13
            NATIONSTAR MORTGAGE LLC,
14
                                 Defendant.
15

16          Before the court is the parties’ stipulated motion to amend the scheduling order.

17   (Stip. Mot. (Dkt. # 23).) The parties seek a four-month extension of all deadlines set

18   forth in the court’s scheduling order, including the trial date. (Sched. Order (Dkt. # 14).)

19   The court has considered the parties’ stipulated motion, the relevant portions of the

20   record, and the applicable law. Being fully advised, the court DENIES the motion.

21          This lawsuit was commenced in federal court on August 31, 2018. (Not. of

22   Removal (Dkt. # 1).) On October 25, 2018, the parties filed a joint status report, in which


     ORDER - 1
 1   the parties jointly represented that the matter would be ready for trial “on or after August

 2   1, 2019.” (JSR (Dkt. # 11) at 6.) Based on these representations, the court issued a

 3   scheduling order, which set the trial date on February 20, 2020. (Sched. Order at 1.)

 4          The court issues scheduling orders setting trial and related dates to provide a

 5   reasonable schedule for the resolution of disputes. Pursuant to Federal Rule of Civil

 6   Procedure 16(b)(4), “[a] schedule may only be modified for good cause and with the

 7   judge’s consent.” Fed. R. Civ. P. 16(b)(4). “Good cause” for purposes of Rule 16

 8   focuses on the diligence of the party seeking to modify the pretrial scheduling order.

 9   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992). Parties

10   must “diligently attempt to adhere to that schedule throughout the subsequent course of

11   the litigation.” Jackson v. Laureate, Inc., 186 F.R.D. 605, 607 (E.D. Cal. 1999); see also

12   Marcum v. Zimmer, 163 F.R.D. 250, 254 (S.D. W. Va. 1995). In part, the “good cause”

13   standard requires the parties to demonstrate that “noncompliance with a Rule 16 deadline

14   occurred or will occur, notwithstanding [the parties’] diligent efforts to comply, because

15   of the development of matters which could not have been reasonably foreseen or

16   anticipated at the time of the Rule 16 scheduling conference . . . .” Jackson, 186 F.R.D.

17   at 608. The court’s scheduling order itself states that the dates are “firm” and that “[t]he

18   court will alter these dates only upon good cause shown: failure to complete discovery

19   within the time allowed is not recognized as good cause.” (Sched. Ord. at 2.)

20          The only justification the parties provide for their request for a four-month

21   extension of all remaining pretrial deadlines is that “Plaintiff is attempting to negotiate a

22   settlement to this case and needs more time to do so.” (Stip. Mot. at 2.) Ongoing or even


     ORDER - 2
 1   disputed settlement negotiations do not constitute good cause justifying the modification

 2   of a pretrial scheduling order. See, e.g., Gerawan Farming, Inc. v. Rehrig Pac. Co., No.

 3   1:11-cv-01273, 2013 WL 1164941, at *4 (E.D. Cal. Mar. 20, 2013) (“[A]s a legal matter,

 4   settlement discussions do not, in of [sic] themselves, arise to good cause for modifying a

 5   scheduling order.”); Eckert v. City of Sacramento, No. 2:07-cv-00825, 2009 WL

 6   3211278, at *2-3 (E.D. Cal. Sept. 30, 2009) (citing Brooks v. Eclipse Recreational

 7   Vehicles, Inc., No. CV-08-1731, 2009 WL 1616017, at *3 (D. Ariz. June 9, 2009)).

 8   Certainly, the possibility that the parties might decide to engage in settlement discussions

 9   concerning their dispute is not something that would have been unforeseen or

10   unanticipated at the time the parties filed their joint status report and informed the court

11   when the case would be ready for trial. Notably absent from the parties’ stipulation is

12   any substantive discussion regarding why the parties just discovered the need for a four-

13   month revision to the scheduling order when the possibility of settlement negotiations

14   must have been contemplated from the start of litigation.

15          For the foregoing reasons, the court finds that the parties have not established

16   good cause for a four-month extension of the trial date and all other remaining case

17   deadlines. Accordingly, the court DENIES the parties’ stipulated motion (Dkt. # 23).

18   Nevertheless, if the parties would like to move their trial date to the end of the court’s

19   trial calendar, they may so stipulate and notify the court. If the parties so stipulate, the

20   court will issue a new case schedule for all remaining pretrial deadlines based on a new

21   //

22   //


     ORDER - 3
 1   trial date at the end of the court’s trial calendar. The parties should be aware that the

 2   court is presently setting trials in approximately December 2020.

 3          Dated this 18th day of August, 2019.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
